Title: From Thomas Jefferson to George Jefferson, 3 [July] 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello June. [i.e., July] 3. 99.

Yours of the 23d. is duly recieved. the corks & a bottle of lemon juice [arrived yesterday?] I am sorry I gave you a second time the trouble of enquiring the price [of flour]. the [settlement with] my merchant having been delayed a twelvemonth […] failure & arrangement of […] [it had escaped] me that I had […] to you [the] last [June—] […] I have [turned to your] letter—at th[at time] […] your conjecture [that] […] had then […] 7. D. fine and 7½. for  superfine as the [price given] at the period […] [I found] my 2. ton of nail rod [were conveyed? from] Philadelphia on the […] inst. I hope they are at hand and will come by the first boat. when I inclosed you the draught for [800] D. on Barnes on common paper I promised a duplicate on stamped paper to remove all difficulties. this I could [never] obtain till two days ago. I now inclose it.I am with great esteem Dr. Sir
Your friend & servt

Th: Jefferson

